No. 07-16-00136-CV


Joe B. Neuhoff and Nancy M.                 §    From the 31st District Court
Neuhoff; Thomas H. Neuhoff and Judy                of Wheeler County
A. Neuhoff; Robert V. Neuhoff and           §
Andrea D. Neuhoff; and Boca Vail,                September 20, 2016
Inc.                                        §
  Appellants                                     Opinion Per Curiam
                                            §
v.

Piranha Partners, Randolph Mundt,
and Thomas H. Owen, Jr., Individually
and as partners of Piranha Partners,
and Charles Ray Owen
  Appellees

                                    J U D G M E N T


      Pursuant to the opinion of the Court dated September 20, 2016, it is ordered,

adjudged and decreed that the appeal is abated and the cause is remanded to the 31st

District Court of Wheeler County, Texas, for further proceedings in accordance with this

Court’s opinion entered this day.

                                          oOo